CONTACT: Daniel T. Hendrix President and Chief Executive Officer Patrick C. Lynch Senior Vice President and Chief Financial Officer (770) 437-6800 FD Eric Boyriven, Jessica Greenberger (212) 850-5600 FOR IMMEDIATE RELEASE INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS Fourth Quarter Sales and Orders Increase 15% and 12%, respectively Fourth Quarter Operating Income Increases 46% to $29.5 million $0.22 Adjusted EPS from Continuing Operations in Fourth Quarter ATLANTA, Georgia, February 23, 2011 – Interface, Inc. (Nasdaq: IFSIA), a worldwide floorcoverings company and global leader in sustainability, today announced results for the fourth quarter and full fiscal year ended January 2, 2011. Sales for the fourth quarter of 2010 were $265.3 million, compared with sales of $230.9 million in the fourth quarter of 2009, an increase of 14.9%.Fourth quarter 2010 operating income improved 46.4% to $29.5million, or 11.1% of sales, compared with operating income of $20.1 million, or 8.7% of sales, in the prior year period. Excluding expenses of $43.3 million relating to the Company’s previously-announced and completed bond refinancing (the largest component of which was $35.6 million of premiums paid in the associated tender offer), adjusted income from continuing operations in the 2010 fourth quarter was $14.3 million, or $0.22 per diluted share, compared with income from continuing operations of $6.6 million, or $0.10 per diluted share, in the fourth quarter of 2009.Including the bond refinancing expenses mentioned above, the Company had a loss from continuing operations during the fourth quarter 2010 of $12.4 million, or $0.20 per share.Including all items, net loss attributable to Interface, Inc. was $13.3 million, or $0.21 per share, in the fourth quarter of 2010, compared with net income attributable to Interface, Inc. of $5.9 million, or $0.09 per diluted share, in the fourth quarter of 2009. INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS “The fourth quarter went very well for us in a number of key strategic areas,” said Daniel T. Hendrix, President and Chief Executive Officer.“Emerging market sales really began to accelerate, as both multinational and local investment ramped back up in those regions, particularly in India, China, Latin America and Russia.At the same time, we continued to benefit from the corporate office rebound in mature markets such as the United States, Australia and the United Kingdom, and I believe there is still a lot of pent up demand yet to be released.We also continued to drive penetration of carpet tile into non-office commercial segments, with the biggest percentage gains coming in hospitality, retail and education.In addition, Bentley Prince Street experienced solid sales growth as its carpet tile business continued to expand, now representing about 40% of its business, while broadloom sales held steady.These factors combined to help us achieve significant year-over-year growth in sales, margins and adjusted earnings, as well as additional market share gains in the commercial carpet market.” Patrick C. Lynch, Senior Vice President and Chief Financial Officer, commented, “We continued to strengthen our balance sheet and improve revenues and profitability in the fourth quarter, exiting the year in a strong financial position.We’ve focused our investments on initiatives that enhance our ability to execute on our long-term strategy.For instance, we successfully opened our new carpet tile plant in China and are optimistic about the efficiencies it will deliver as production ramps up through the first quarter.In addition, we’ve continued to invest in our sales force, with a particular focus on expanding our end market diversification strategy globally.As we er offers or other transactions for our stock that could result in shareholders receiving a premium over the market price for our stock.”Any forward-looking statements are made pursuant to the Private Securities Litigation Reform Act of 1995 and, as such, speak only as of the date made.The Company assumes no responsibility to update or revise forward-looking statements made in this press release and cautions readers not to place undue reliance on any such forward-looking statements. - TABLES FOLLOW - - 3 - INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS Consolidated Condensed Statements of Operations Three Months Ended Twelve Months Ended (In thousands, except per share data) 01/02/11 01/03/10 01/02/11 01/03/10 Net Sales $ Cost of Sales Gross Profit Selling, General & Administrative Expenses Restructuring Charges Income from Litigation Settlements ) Operating Income Interest Expense Bond Retirement Expenses Other Expense (Income), Net ) Income (Loss) Before Taxes ) Income Tax Expense (Benefit) ) Income (Loss) from Continuing Operations ) Discontinued Operations, Net of Tax ) Net Income (Loss) $ ) $ $ $ Net Income Attributable to Non-Controlling Interest in Subsidiary ) Net Income (Loss) Attributable to Interface, Inc. $ ) $ $ $ Earnings (Loss) Per Share Attributable to Interface, Inc. – Basic Continuing Operations $ ) $ $ $ Discontinued Operations ) Earnings (Loss) Per Share Attributable to Interface, Inc. – Basic $ ) $ $ $ Earnings (Loss) Per Share Attributable to Interface, Inc. – Diluted Continuing Operations $ ) $ $ $ Discontinued Operations ) Earnings (Loss) Per Share Attributable to Interface, Inc. – Diluted $ ) $ $ $ Common Shares Outstanding – Basic Common Shares Outstanding – Diluted Orders from Continuing Operations Backlog (as of 01/02/11 and 01/03/10, respectively) - 4 - INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS Consolidated Condensed Balance Sheets (In thousands) 01/02/11 01/03/10 Assets Cash $ $ Accounts Receivable Inventory Other Current Assets Assets of Businesses Held for Sale Total Current Assets Property, Plant & Equipment Other Assets Total Assets $ $ Liabilities Accounts Payable $ $ Accrued Liabilities Current Portion of Long-Term Debt Total Current Liabilities Senior and Senior Subordinated Notes Other Long-Term Liabilities Total Liabilities Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ Consolidated Condensed Statements of Cash Flows Twelve Months Ended (In millions) 01/02/11 01/03/10 Net Income $ $ Adjustments for Discontinued Operations Net Income from Continuing Operations $ $ Depreciation and Amortization Deferred Income Taxes and Other Items Change in Working Capital Accounts Receivable ) Inventories ) Prepaids ) Accounts Payable and Accrued Expenses ) Cash Provided from Operating Activities Cash Used in Investing Activities ) ) Cash Used in Financing Activities ) ) Effect of Exchange Rate Changes on Cash Net Increase (Decrease) in Cash $ ) $ - 5 - INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS Consolidated Condensed Segment Reporting (In millions) Three Months Ended Twelve Months Ended 01/02/11 01/03/10 % Change 01/02/11 01/03/10 % Change Net Sales Modular Carpet $ $ % $ $ % Bentley Prince Street % % Total $ $ % $ $ % Operating Income (Loss) Modular Carpet $ $ % $ $ % Bentley Prince Street ) ) % ) ) % Corporate Income, Expenses and Eliminations ) ) % ) )% Total $ $ % $ $ % Reconciliation of Non-GAAP Performance Measures to GAAP Performance Measures (In millions, except per share amounts) Twelve Months Ended TwelveMonths Ended 01/02/11 01/03/10 Operating Income, Excluding Restructuring Charge and Income from Litigation Settlements $ $ Restructuring Charge ) ) Income from Litigation Settlements Operating Income, As Reported $ $ Twelve Months Ended TwelveMonths Ended 01/02/11 01/03/10 Net Income Attributable to Interface Inc., Excluding Restructuring Charge, Income from Litigation Settlements and Bond Retirement Expenses $ $ Restructuring Charge (net of tax of $0.9 million in 2010 and $2.2million in 2009) ) ) Income from Litigation Settlements (net of tax of $2.3million in 2009) Bond Retirement Expenses (net of tax of $17.0 million in 2010 and $2.4million in 2009) ) ) Net Income Attributable to Interface Inc., As Reported $ $ Twelve Months Ended TwelveMonths Ended 01/02/11 01/03/10 Diluted Earnings Per Share Attributable to Interface, Inc., Excluding Restructuring Charge, Income from Litigation Settlements and Bond Retirement Expenses $ $ Restructuring Charge, After Tax ) ) Income from Litigation Settlements, After Tax Bond Retirement Expenses, After Tax ) ) Diluted Earnings Per Share Attributable to Interface, Inc., As Reported $ $ - 6 - INTERFACE REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS Three Months Ended 01/02/11 Income from Continuing Operations, Excluding Bond Retirement Expenses $ Bond Retirement Expenses (net of tax of $16.6 million) ) Loss from Continuing Operations, As Reported $ ) Three Months Ended 01/02/11 Diluted Earnings Per Share from Continuing Operations, Excluding Bond Retirement Expenses* $ Bond Retirement Expenses, After Tax ) Loss Per Share from Continuing Operations, As Reported $ ) *Adjusted Diluted Earnings Per Share has been calculated using a share count of 64,831,000, which is the amount that would have been used had the Company been in an earnings from continuing operations position for the fourth quarter of 2010. The Company believes that the above non-GAAP performance measures, which management uses in managing and evaluating the Company’s business, may provide users of the Company’s financial information with additional meaningful bases for comparing the Company’s current results and results in a prior period, as these measures reflect factors that are unique to one period relative to the comparable period.However, these non-GAAP performance measures should be viewed in addition to, and not as an alternative for, the Company’s reported results under accounting principles generally accepted in the United States.Tax effects identified above (when applicable) are calculated using the statutory tax rate for the jurisdictions in which the charge or income occurred. ###
